Citation Nr: 1440849	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1968 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the matter was remanded for additional development.


FINDING OF FACT

The Veteran's hepatitis C did not manifest in service and the more probative evidence shows it is less likely related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic claims file (both VBMS and Virtual VA).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Concerning the issue of entitlement to service connection for alcohol dependence, the Board is denying the claim as a matter of law, and not based upon consideration of the evidentiary record. VA has no duty to notify or assist in such situations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

A November 2009 pre-decisional letter provided the Veteran notice as to each element of satisfactory notice set forth above to include the type of evidence and information necessary to establish a "downstream" disability rating or effective date of an award.  Accordingly, he received timely and content-compliant notice concerning his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

He has been provided opportunities to respond to VA correspondence, and over the course of the appeal has had the opportunity to submit and identify evidence potentially supportive of his claim.

As for the duty to assist, the service treatment records and copies of post-service treatment records were obtained and associated with the claims file for consideration.  He was also afforded a VA examination and in response to the Board's remand, additional VA treatment records were added to the virtual file.  

In the March 2014 Informal Hearing Presentation, the Veteran's representative noted that VA treatment records prior to 1992 were not obtained and that a VA treatment record indicated the onset of hepatitis C was in 1973.  The representative asserted the matter should be remanded to make an additional attempt to obtain the records dating back to 1973 and, if unavailable, the Veteran should be notified and allowed an opportunity to submit these records.  A review of the record shows that this was previously accomplished in March 2013 when the Veteran was notified of the unavailability of records and given 10 days to submit the treatment records.   See March 26, 2013 VMBS notification letter document.  Therefore, even though there was another unsuccessful attempt being made to obtain the records, the record shows notice was already provided so sending duplicative notice serves no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


Legal Criteria and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends he contracted hepatitis C through the use of air guns for vaccinations in service.  He asserts that these guns could cut an individual receiving an injection and then after being used on the next man it could have exposure him to hepatitis C.  See the August 26, 2010 VBMS VA 9 Appeal to Board of Appeals document.

Although he has a current diagnosis of hepatitis C, there is no probative evidence of a nexus between this disorder and the Veteran's service.

An October 8, 1991 VA treatment record notes a past medical history of hepatitis in 1973, but there is no confirmation of what form of hepatitis was diagnosed (i.e., hepatitis A, B, or C).  See the June 30, 1993 VBMS Hospital Summary document, page 1.  Efforts were made to locate VA treatment records from 1972 and 1973, but none were found.  See March 26, 2013 VMBS notification letter document.

On April 2013 VA examination, the examiner noted the Veteran reported he had serum hepatitis in 1972 and that he had jaundice.  He was reportedly hospitalized for 3 months, but he was unsure of which form of hepatitis he had.  His initial diagnosis of hepatitis C was in November 2006.  His possible exposures were a tattoo he received in the United States in 2003 and working as a barber for 36 years.

The examiner commented that prior to the examination the claims file was reviewed and noted the following:

A November 6, 2006 gastroenterology note showed there was a history of IVDA (cocaine) with shared needles and the Veteran last used it in his 20s.

A February 20, 2007 gastroenterology consult record notes "IVDA: 1972"

The physician commented that the Veteran worked as a barber and that it could have exposed him to blood.  His serologies to hepatitis A and B were negative.  He opined the hepatitis C infection is less likely than not caused by or a result of vaccination gun administration he received in the past while in the military.  The rationale was that while biologically plausible, there is no known instance of hepatitis C infection from a vaccination gun.

The VA opinion is probative.  The physician is competent to offer an opinion and because his statements were consistent with the record, the Board finds it credible and, therefore, probative.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board's own review of the file that confirm that there are post-service risk factors for contracting hepatitis C that consist of the Veteran's prior history of IVDA drug use and his many years in his profession as barber.

The Veteran is not shown to have any of the known risk factors in service for contracting hepatitis C.  His assertion that it is related to air gun inoculation in service is not supported by competent or probative evidence, so it is mere speculation.  He has not presented nor does the record contain evidence in favor of his claim.

The February 2007 VA gastroenterology note contains an impression that the route of infection could be Vietnam era service or brief IVDA in 1972, but the statement is too inconclusive to be either for or against the claim, so it has no probative value.  See the November 13, 2013 VBMS Medical Treatment Record - Government Facility documents, page 5.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  There are indeed a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited could be true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

As there is no probative evidence of a nexus between the Veteran's Hepatitis C and his military service, the preponderance of the evidence is against the claim for service connection and it must be denied.  See Alemany, 9 Vet. App. 518 (1996).



ORDER

Service connection for hepatitis C is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


